DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed for application 16/180,379 after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 July 2022 has been entered.
Claims 1, 11, 20, 24, and 29 have been amended, and claims 5-10 and 14-19 have been canceled.
Claims 1-4, 11-13, and 20-29 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s primary argument is directed to:
(A)	Claim 1 is patentable under 35 U.S.C. 101. Specifically, Applicant argues that the claim is directed to improvements to technology or computer functionality, indicating that  (see Applicant’s remarks, pages 12-14), independent claims 11, 20, 24, and 29 are patentable for similar reasons, and claims 2-4, 12-13, 21-23, and 25-28 are patentable as depending upon claims 1, 11, 20, 24, and 29, respectively.

Regarding (A), Examiner respectfully disagrees with this argument. The processor, time scheduler, and job scheduler are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of scheduling. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, while Applicant makes reference on page 13 of the remarks to a Patent No. 9,519,307 (McKenney, Paul E.) and a Patent No. 9,507,631 (Chong et al.), it is unclear what relevance these references have on discussion of the patentability of the claims at issue under 35 U.S.C. 101. Therefore, this argument is unpersuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 11-13, and 20-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-4, 11-13, and 20-29 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …allocating one of a plurality of first jobs of malleable jobs…and execution times of said plurality of first jobs corresponding to a plurality of first execution times and a plurality of second execution times; … counting a time length when said job scheduler allocating no job of said malleable jobs to said processor and said processor has finished and allocated one of a plurality of first jobs of malleable jobs from said job scheduler, wherein said time length is corresponding to one of said plurality of first execution times or one of said plurality of second execution times; …allocating one of said plurality of first jobs to said processor when said time length is smaller than a first threshold value, and allocating one of a plurality of second jobs of said malleable jobs to said processor when said time length is greater than said first threshold value. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 1 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 1 of a scheduler allocating a plurality of first and second jobs based on an idle time is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a render system comprising a processor, and a scheduler” the scheduler for performing said allocating, the processor receiving said jobs, and “a timer” for said counting. The scheduler, processor, and timer are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a render system comprising a processor, a timer, and a scheduler,” the scheduler for performing said allocating, the processor receiving said jobs, and “a timer” for said counting. The “scheduler”, “processor”, and “timer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 2, the claim recites the additional limitation wherein said plurality of first execution times is identical to said plurality of second execution times, features which only further describe the abstract idea itself. Therefore, claim 2 does not include features that amount to significantly more than that idea.
	As per claim 3, the claim recites the additional limitation wherein said execution times of said plurality of second jobs correspond to a plurality of third execution times and a plurality of fourth execution times, features which only further describe the abstract idea itself. Therefore, claim 3 does not include features that amount to significantly more than that idea.
	As per claim 4, the claim recites the additional limitation wherein said plurality of execution times is identical to said plurality of fourth execution times, features which only further describe the abstract idea itself. Therefore, claim 4 does not include features that amount to significantly more than that idea.
As per claim 11, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …counting a first time length when said job scheduler allocating no job to said processor; …allocating one of a plurality of first jobs of malleable jobs to said processor when said first time length is smaller than a first threshold value, and the execution times of said plurality of first jobs corresponding to a plurality of first execution times and a plurality of second execution times, or said job scheduler allocating one of a plurality of second jobs of said malleable jobs to said processor when said first time length is greater than said first threshold value, and the execution times of said plurality of second jobs corresponding to a plurality of third execution times and a plurality of fourth execution times; …counting a second time length based on said first time length when said job scheduler allocating no job to said processor, wherein said second time length is the sum of said first time length and one of said plurality of first execution times, the sum of said first time length and one of said plurality of second execution times, the sum of said first time length and one of said plurality of third execution times, or the sum of said first time length and one of said plurality of fourth execution times; and … allocating one of said plurality of first jobs to said processor when said second time length is smaller than said first threshold value and one of said plurality of second jobs to said processor when said second time length is greater than said first threshold value. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 11 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 11 of a scheduler allocating a plurality of first and second jobs based on an idle time is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The scheduler, processor, and timer are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The “scheduler”, “processor”, and “timer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 12, the claim recites the additional limitation wherein said plurality of first execution times is identical to said plurality of second execution times, features which only further describe the abstract idea itself. Therefore, claim 12 does not include features that amount to significantly more than that idea.
As per claim 13, the claim recites the additional limitation wherein said plurality of third execution times is identical to said plurality of fourth execution times, features which only further describe the abstract idea itself. Therefore, claim 13 does not include features that amount to significantly more than that idea.
As per claim 20, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …allocating a first job of malleable jobs to said processor and the execution of said first job corresponding to a first execution time; …counting a time length while said job scheduler allocating no job to said processor and said processor finished said allocated first job of said malleable jobs; …allocating a second job of said malleable jobs to said processor when said time length is smaller than a threshold value and a third job to said processor when said time length is greater than said threshold value. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 20 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 20 of a scheduler allocating a plurality of first and second jobs based on an idle time is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The scheduler, processor, and timer are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The “scheduler”, “processor”, and “timer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 21, the claim recites the additional limitation wherein the execution time of said second job is a second execution time, features which only further describe the abstract idea itself. Therefore, claim 21 does not include features that amount to significantly more than that idea.
As per claim 22, the claim recites the additional limitation wherein said second execution time is identical to said first execution time, features which only further describe the abstract idea itself. Therefore, claim 22 does not include features that amount to significantly more than that idea.
As per claim 23, the claim recites the additional limitation wherein the execution time of said third job is a third execution time, features which only further describe the abstract idea itself. Therefore, claim 23 does not include features that amount to significantly more than that idea.
As per claim 24, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …counting a first time length when said job scheduler allocating no job to said processor; …allocating a first job of malleable jobs to said processor when said first time length is smaller than a threshold value, and the execution time of said first job corresponding to a first execution time, or said job scheduler allocating a second job of said malleable jobs to said processor when said first time length is greater than said threshold value, and the execution time of said second job corresponding to a second execution time; …counting a second time length based on said first time length when said job scheduler allocating no job to said processor and said processor finished said allocated job, wherein said second time length is the sum of said first execution time or the sum of said first time length and said second execution time; and …allocating a third job of said malleable jobs to said processor when said second time length is smaller than said threshold value and a fourth job to said processor when said second time length is greater than said threshold value. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 24 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 24 of a scheduler allocating a plurality of first and second jobs based on an idle time is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The scheduler, processor, and timer are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The “scheduler”, “processor”, and “timer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 25, the claim recites the additional limitation wherein the execution time of the third job is a third execution time, features which only further describe the abstract idea itself. Therefore, claim 25 does not include features that amount to significantly more than that idea.
As per claim 26, the claim recites the additional limitation wherein said third execution time is identical to said first execution time, features which only further describe the abstract idea itself. Therefore, claim 26 does not include features that amount to significantly more than that idea.
As per claim 27, the claim recites the additional limitation wherein the execution time of said fourth job is a fourth execution time, features which only further describe the abstract idea itself. Therefore, claim 27 does not include features that amount to significantly more than that idea.
As per claim 28, the claim recites the additional limitation wherein said fourth execution time is identical to said second execution time, features which only further describe the abstract idea itself. Therefore, claim 28 does not include features that amount to significantly more than that idea.
As per claim 29, the claim recites, in part, a method for scheduling jobs with idle computation resources, applied for a render system … comprising steps of: …allocating a first job of malleable jobs to said processor when no job is allocated to said processor, and the execution time of said first job being a first execution time; and …allocating a second job of said malleable jobs to said processor while said first execution time of said first job is shorter than a second execution time of said second job. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 29 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 29 of a scheduler allocating a plurality of first and second jobs based on an idle time is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating and “a processor” receiving said jobs. The scheduler and processor are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said allocating and “a processor” receiving said jobs. The “scheduler” and “processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11-13, and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, the claim recites “said job scheduler allocating one of a plurality of first jobs of malleable jobs to said processor and execution time of said first jobs…” (emphasis added, see lines 4-6 of claim). It is unclear if the job scheduler is allocating execution times. Further, the claim recites “said timer counting a time length when said job scheduler allocating no job of said malleable jobs to said processor and said processor has finished said allocated one of a plurality of first jobs of malleable jobs from said job scheduler, wherein said time length is corresponding to one of said plurality of first execution times or one of said plurality of second execution times”. It is unclear how a time length when a job scheduler is finished can correspond to execution times. Looking to the instant specification, Applicant states that “[b]ecause the scheduler 105 will allocate jobs to the processor 101 as soon as the processor 101 is idle, the current idle time is equal to the time the processor 101 processes the first job” (instant specification, p.10 lines {15}-{17}). Also referring to the instant specification, Applicant provides an example wherein “[t]here are four jobs: the execution time for W1 is 200s; the execution time for W2 is 400s; the execution time for W3 is 600s; and the execution time for W4 is 1200s” (instant specification p.13 line {31} – p.14 line {1}), wherein “after the processor finishing W1 and in the idle state, the idle time counted by the timer 103 is 200s” (i.e. execution time of job W1 is counted; instant specification, p.14 lines {9}-{10}). The instant specification appears to indicate that the processor is not idle but actually executing a job. It is unclear how to interpret the claim beyond speculation in order to provide a proper basis for an obviousness rejection. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Applicant is requested to clarify the claims.
	As per claim 11, the claim recites “counting a second time length based on said first time length when said job scheduler allocating no job to said processor, wherein said second time length is the sum of said first time length and one of said plurality of first execution times, the sum of said first time length and one of said plurality of second execution times, the sum of said first time length and one of said plurality of third execution times, or the sum of said first time length and one of said plurality of fourth execution times”. It is unclear how a time length of allocating no job to a processor can be a sum of execution times. This concept is contradictory. Looking to the instant specification, Applicant states that “[b]ecause the scheduler 105 will allocate jobs to the processor 101 as soon as the processor 101 is idle, the current idle time is equal to the time the processor 101 processes the first job” (instant specification, p.10 lines {15}-{17}). Also referring to the instant specification, Applicant provides an example wherein “[t]here are four jobs: the execution time for W1 is 200s; the execution time for W2 is 400s; the execution time for W3 is 600s; and the execution time for W4 is 1200s” (instant specification p.13 line {31} – p.14 line {1}), wherein “after the processor finishing W1 and in the idle state, the idle time counted by the timer 103 is 200s” (i.e. execution time of job W1 is counted; instant specification, p.14 lines {9}-{10}). The instant specification appears to indicate that the processor is not idle but actually executing a job. It is unclear how to interpret the claim beyond speculation in order to provide a proper basis for an obviousness rejection. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Applicant is requested to clarify the claims
As per claim 20, the claim recites “said job scheduler allocating a first jobs of malleable jobs to said processor and execution time of said first job…” (emphasis added, see lines 4-6 of claim). It is unclear if the job scheduler is allocating execution times. Further, the claim recites “said timer counting a time length while said job scheduler allocating no job to said processor and said processor has finished said allocated first job of said malleable jobs”. It is unclear how a job that has been finished by a processor is a “time length”. Looking to the instant specification, Applicant states that “[b]ecause the scheduler 105 will allocate jobs to the processor 101 as soon as the processor 101 is idle, the current idle time is equal to the time the processor 101 processes the first job” (instant specification, p.10 lines {15}-{17}). Also referring to the instant specification, Applicant provides an example wherein “[t]here are four jobs: the execution time for W1 is 200s; the execution time for W2 is 400s; the execution time for W3 is 600s; and the execution time for W4 is 1200s” (instant specification p.13 line {31} – p.14 line {1}), wherein “after the processor finishing W1 and in the idle state, the idle time counted by the timer 103 is 200s” (i.e. execution time of job W1 is counted; instant specification, p.14 lines {9}-{10}). The instant specification appears to indicate that the processor is not idle but actually executing a job. It is unclear how to interpret the claim beyond speculation in order to provide a proper basis for an obviousness rejection. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Applicant is requested to clarify the claims.
As per claim 24, the claim recites “said timer counting a second time length based on said first time length when said job scheduler allocating no job to said processor and said processor finished said allocated job, wherein said second time length is the sum of said first execution time or the sum of said first time length and said second execution time”. It is unclear how a time length of allocating no job to a processor can be a sum of execution times. This concept is contradictory. Looking to the instant specification, Applicant states that “[b]ecause the scheduler 105 will allocate jobs to the processor 101 as soon as the processor 101 is idle, the current idle time is equal to the time the processor 101 processes the first job” (instant specification, p.10 lines {15}-{17}). Also referring to the instant specification, Applicant provides an example wherein “[t]here are four jobs: the execution time for W1 is 200s; the execution time for W2 is 400s; the execution time for W3 is 600s; and the execution time for W4 is 1200s” (instant specification p.13 line {31} – p.14 line {1}), wherein “after the processor finishing W1 and in the idle state, the idle time counted by the timer 103 is 200s” (i.e. execution time of job W1 is counted; instant specification, p.14 lines {9}-{10}). The instant specification appears to indicate that the processor is not idle but actually executing a job. It is unclear how to interpret the claim beyond speculation in order to provide a proper basis for an obviousness rejection. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Applicant is requested to clarify the claims.
As per claim 29, the claim recites that “said job scheduler allocating a second job of said malleable jobs to said processor while said first execution time of said first job is shorter than a second execution time of said second job”. It is unclear if the first execution time is something that changes, if a first job is being executed and has a remaining execution time. For the purposes of examination, said first execution time is interpreted as always being shorter than said second execution time. Applicant is requested to clarify the claims. 
The remaining claims, not specifically mentioned, are rejected for similar reasons as recited with regard to their base claim above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (U.S. 2009/0276781) (Hereinafter Chan – art made of record) in view of Shi et al. (U.S. 6,757,897) (Hereinafter Shi – art made of record).
As per claim 29, Chan discloses a method for scheduling jobs with idle computation resources, applied for a render system comprising a processor and a job scheduler (see for example Chan, this limitation is disclosed such that there is a scheduler that performs scheduling of jobs, wherein the scheduler attempts to utilize unused nodes; paragraph [0029]), comprising steps of:
said job scheduler allocating a first job of malleable jobs when no job is allocated, and the execution time of said first job being a first execution time (see for example Chan, this limitation is disclosed such that the scheduler performs backfill scheduling of the jobs for jobs that are placed on a queue. In an exemplary system, there are 4 jobs (J1, J2, J3, J4) each job having a respective execution time and needed number of nodes (resources). Job 3 is started as a backfill job on unused nodes (i.e. claimed “when no job is allocated”); paragraphs [0028]-[0029], Fig.2 and associated text); and 
said job scheduler allocating a second job of said malleable jobs while said first execution time of said first job is shorter than a second execution time of said second job (see for example Chan, this limitation is disclosed such that while backfill job 3 is running, job 4 is submitted with a longer runtime than job 3 and scheduled; paragraphs [0030]-[0031]).
Although Chan discloses said job scheduler allocating a first job of malleable jobs to said processor when no job is allocated to said processor, and the execution time of said first job being a first execution time, and said job scheduler allocating a second job of said malleable jobs to said processor while said first execution time of said first job is shorter than a second execution time of said second job, Chan does not explicitly teach that for a system comprising a processor and a job scheduler, said job scheduler allocates a first job to said processor, and said job scheduler allocates a second job to said processor.
However, Shi discloses that for a system comprising a processor and a job scheduler, said job scheduler allocates a first job to said processor, and said job scheduler allocates a second job to said processor (see for example Shi, this limitation is disclosed such that in a system with a task scheduler for a single processor, the task scheduler assigns a first task to the processor and allows it to execute, then removes the first task from execution, places it at the end of a queue, and allows a second task to execute on the processor; col.1 line {55} – col.2 line {21}).
Chan in view of Shi is analogous art because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Chan by allocating a first and second task to the same processor as taught by Shit because it would enhance the teaching of Chan with an effective means of running more than one task per processor by diving processor time (as suggested by Shi, see for example col.1 line {55} – col.2 line {21}).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196